IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UHURU B. ROWE,

Plaintiff,
Vv. Civil Action No. 3:18-cv-780
HAROLD W. CLARKE, et al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on the MOTION TO DISMISS
PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF No. 29) (the “Motion”)
of Harold W. Clarke, Michelle Carpenter, Natasha Perkerson, T. L.
Birckhead, T. Darden, Tracy Ray, and Gregory L. Holloway
(collectively, the “Defendants”). The Court has considered the
Motion and the supporting, opposing, and reply memoranda; and, for
the reasons set forth below, the Defendants’ MOTION TO DISMISS
PLAINTIFE’S SECOND AMENDED COMPLAINT (ECF No. 29) will be granted.

BACKGROUND

Uhuru Rowe (“Rowe”), a Virginia state prisoner,! filed this

action under 42 U.S.C. § 1983 against the seven defendants, who

are current or former employees of the Virginia Department of

 

1 Rowe is currently incarcerated at Greensville Correctional
Center (“Greensville”) in Jarrat, Virginia. {ECF No. 27 4 5.)
Rowe was incarcerated at Sussex II State Prison (“Sussex II”) when
the alleged violation of his constitutional rights occurred.
Corrections (“VDOC”). See generally SECOND AMENDED COMPLAINT AND
JURY DEMAND (ECF No. 27) .? According to the SECOND AMENDED
COMPLAINT AND JURY DEMAND (“Second Amended Complaint”), Harold W.
Clarke (“Clarke”) is the Director of VDOC; Michelle Carpenter
(“Carpenter”) is an investigator at VDOC; Natasha Perkerson
(“Perkerson”) was an investigator at VDOC; T. L. Birckhead
(“Birckhead”) was the Operations Manager at Sussex II State Prison
(“Sussex II”); T. Darden (“Darden”) was the assistant warden at
Sussex II; Tracy Ray (“Ray”) was the warden at Sussex II; and
Gregory L. Holloway (“Holloway”) was the Eastern Regional
Administrator at VDOC. (Id. W@W 6-12.) All seven defendants,

except for Clarke} and Ray,’ were sued in their individual

 

capacities. {Id.)

2 Rowe filed an initial COMPLAINT AND JURY DEMAND (ECF No. 1)
on November 8, 2018. He subsequently refiled the same document on
November 19, 2018. (ECF No. 6.) These initial complaints listed

only Clarke, Darden, Carpenter, Holloway, and Eddie Pearson
(“Pearson”) as defendants. On July 12, 2019, Rowe filed an AMENDED
COMPLAINT AND JURY DEMAND (ECF No. 22). This complaint removed
Pearson as a defendant and added Birckhead. Three days later,
Rowe filed a SECOND AMENDED COMPLAINT AND JURY DEMAND (ECF No.
23). This complaint added Perkerson as a defendant. Two days
later, Rowe again filed a SECOND AMENDED COMPLAINT AND JURY DEMAND
(ECF No. 27), which added Tracy Ray as a defendant.

3 Clarke is sued only in his official capacity. (ECF No. 27
q@ 6.)

4 The Second Amended Complaint does not specify whether Ray is
sued in his official or individual capacity. {ECF No. 27 I 11.)

If the complaint does not specify in what capacity an official is
sued, the “course of proceedings in such cases typically will
indicate the nature of the liability sought to be imposed.”

2
Rowe asserts that he is “a politically conscious prisoner
who, among other things, writes essays regarding prison life, often
critical of the prison administration.” (Id. 7 14.) Rowe alleges
that two of these essays, “Sussex 2 State Prison is a Potemkin
Prison” and “Life at Sussex 2 State Prison - Revisited”
(collectively, the “Essays”), were censored pursuant to VDOC
Operating Procedure 803.1, which concerns Offender Correspondence.
(Id. (I 14-18, 26.)

More specifically, Rowe alleges that Carpenter and Perkerson
discovered that Rowe had an online blog, that Perkerson
consequently informed Birckhead of the blog, and that Birckhead
told Perkerson to “get a ‘mail cover.’”>5 (Id. (@ 21-23.) Carpenter
allegedly requested a mail cover for Rowe’s correspondence, which
Ray granted. (Id. 9 24.) According to Rowe, Carpenter and
Perkerson showed “Life at Sussex 2 State Prison is a Potemkin
Prison” to Birckhead, “who, after reviewing the content of the

essay, directed that it be censored.” (Id. 1 25-26.) With

 

Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985) (quoting Brandon
v. Holt, 469 U.S. 464, 469 (1985)) (internal quotation marks
omitted). Although the Complaint and the supporting, opposing,
and reply memoranda do not discuss Ray’s liability at length, the
Complaint does not appear to seek to impose personal liability on
Ray, which suggests that Ray is sued in his official capacity.

 

5 A “mail cover” is the “process by which a nonconsensual record
is made of any data appearing on the outside cover of any sealed
or unsealed class of mail matter, or by which a record is made of
the contents of any unsealed class of mail matter as allowed by
law, to obtain information... .” 39 C.F.R. § 233.3(c) (1).
respect to “Life at Sussex 2 State Prison —- Revisited,” Rowe
alleges that its “censorship was accomplished by either Defendant
Carpenter or Defendant Perkerson, armed with the mail cover
provided by Defendant Ray.” (Id. (91 37-38.) Rowe alleges that
neither of the Essays “involved escape plans, coded information,
criminal activity or anything else that threatened the security or
order of the prison.” (Id. 7 43.) He claims that “the true reason
for the censorship of these two essays was a desire on the part of
Defendants to limit criticism of their facility.” (Id. 7 44.)
For both of the Essays, Rowe claims that the Defendants did not
give him “clear reasons for rejecting his outgoing
correspondence... .” (See id. WW 50-51.)

The First Cause of Action (hereinafter, “Count I”) asserts
that the Defendants violated Rowe’s First Amendment rights under
the U.S. Constitution by preventing him from “correspond[ing] with
non-prisoners in the form of essays.” (Id. 991 45-48.) The Second
Cause of Action (hereinafter, “Count II”) alleges that the
Defendants also violated Rowe’s Fourteenth Amendment rights
because their “denial of clear reasons for rejecting his outgoing
correspondence deprived Mr. Rowe of his right to a reasonable
opportunity to protest the decision to reject his
correspondence . .. .” (Id. (@ 49-51.) Rowe seeks a declaratory
judgment that the censorship of the Essays violated his First

Amendment rights; a preliminary and permanent injunction against
future censorship, unless the correspondence poses a threat to
prison security or order; nominal and compensatory damages; and
attorney’s fees. (Id. at 8 (prayer for relief).)

All seven defendants subsequently filed the Motion pursuant
to Fed. R. Civ. P. 12(b) (1) and 12(b) (6). The Court has considered
the Second Amended Complaint (ECF No. 27), the DEFENDANTS’ FIRST
AMENDED ANSWER AND AFFIRMTIVE [SIC] DEFENSES TO SECOND AMENDED
COMPLAINT (ECF No. 32), the Motion (ECF No. 29), and the
supporting, opposing, and reply memoranda (ECF Nos. 30, 31, 33).
The Court dispenses with oral argument because the facts and legal
conclusions are adequately presented in the materials and oral
argument would not aid in the decisional process. The matter is
thus ripe for decision.

THE STANDARDS GOVERNING MOTIONS TO DISMISS UNDER FED. R. CIV. P.
12 (B) (1) AND 12 (B) (6)

a. Legal Standard Under Fed. R. Civ. P. 12 (b) (1)

Under Fed. R. Civ. P. 12(b) (1), defendants may move to dismiss
if there is no subject matter jurisdiction. In such cases, the
“plaintiff has the burden of proving that subject matter

jurisdiction exists.” Evans v. B.F. Perkins Co., 166 F.3d 642,

 

647 (4th Cir. 1999). Defendants may challenge subject matter
jurisdiction under Fed. R. Civ. P. 12(b)(1) in the following two
ways:

First, it may be contended that a complaint
simply fails to allege facts upon which
subject matter jurisdiction can be based. In

that event, all the facts alleged in the

complaint are assumed to be true and the

plaintiff, in effect, is afforded the same

procedural protection as he would receive

under a Rule 12(b)(6) consideration. Second,

it may be contended that the jurisdictional

allegations of the complaint were not true. A

trial court may then go beyond the allegations

of the complaint and in an evidentiary hearing

determine if there are facts to support the

jurisdictional allegations.
Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). If the moving
party’s challenge falls into the first category, the “moving party
should prevail only if the material jurisdictional facts are not
in dispute and the moving party is entitled to prevail as a matter
of law.” Richmond, Fredericksburg & Potomac R.R. v. United States,
945 F.2d 765, 768 (4th Cir. 1991). Because the Defendants contend
that the Second Amended Complaint fails to allege facts upon which
subject matter jurisdiction can be based, not that_ the
jurisdictional allegations in the Second Amended Complaint are
untrue, the Court must assume the facts alleged in the Second
Amended Complaint are true.

b. Legal Standard Under Fed. R. Civ. P. 12(b) (6)
“A complaint should not be dismissed pursuant to Rule 12 (b) (6)

for failure to state a claim unless it appears to a certainty that

the nonmoving party cannot prove any set of facts in support of

its claim that would entitle it to relief.” Chapman v. Clarendon

 

Nat’‘l Ins., 299 F. Supp. 2d 559, 562 (E.D. Va. 2004). When
considering 12(b) (6) motions to dismiss, courts “must accept the
factual allegations of the complaint as true and construe them in
the light most favorable to the nonmoving party.” Rockville Cars,

LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018). “To

 

survive a 12(b)(6) motion, the complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Id. (quoting Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)) (internal quotation marks omitted). “A claim
is plausible on its face, if a plaintiff can demonstrate more than
a sheer possibility that a defendant has acted unlawfully.” Id.
(quoting Igbal, 556 U.S. at 678) (internal quotation marks
omitted). However, courts do not “accept as true a legal

conclusion couched as a factual allegation.” SD3, LLC v. Black &

 

Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015) (quoting

 

Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir.

 

2014)) (internal quotation marks omitted). “Threadbare recitals
of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” Iqbal, 556 U.S. at 678.
DISCUSSION
For the reasons set forth below, the Motion will be granted

under both Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(b) (6).
a. Rowe Lacks Standing to Seek Injunctive Relief Because
There Is No Real or Immediate Threat that His Writings
Will be Censored Again.

“The Constitution limits federal court jurisdiction to cases
and controversies.” Miller v. Augusta Mut. Ins., 157 Fed. App’x
632, 635 (4th Cir. 2005). If a party lacks standing, there is no
subject matter jurisdiction. AtlantiGas Corp. v. Columbia Gas

Transmission Corp., 210 Fed. App’x 244, 247 (4th Cir. 2006) (‘A

 

court does not have subject matter jurisdiction over an individual
who does not have standing.”). “When an issue of standing is
asserted as a basis for lack of subject matter jurisdiction under
Rule 12(b)(1), the plaintiff bears the burden of proof” to
establish standing. Trinity Outdoor, L.L.C. v. City of Rockville,
123 Fed. App’x 101, 105 (4th Cir. 2005). To have standing, the
“plaintiff must have (1) suffered an injury in fact, (2) that is
fairly traceable to the challenged conduct of the defendant, and
(3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 $.Ct. 1540, 1547 (2016).

 

“And when a party seeks injunctive relief, .. . there is the
additional requirement of a ‘real or immediate threat’ that the

party will suffer an injury in the future.” Griffin v. Dep’t of

 

Labor Fed. Credit Union, 912 F.3d 649, 653 (4th Cir. 2019). In

 

other words, the “equitable remedy [of an injunction] is
unavailable absent a showing of irreparable injury, a requirement

that cannot be met where there is no showing of any real or
immediate threat that the plaintiff will be wronged again—a
likelihood of substantial and immediate irreparable injury.” City

of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983) (quoting 0’ Shea

 

v. Littleton, 414 U.S. 488, 502 (1974)) (internal quotation marks
omitted). And, it is settled that “past exposure to illegal
conduct does not in itself show a present case or controversy
regarding injunctive relief if unaccompanied by any continuing,
present adverse effects.” Id. at 102 (quoting O’Shea, 414 U.S. at
495-96) (internal alterations and quotation marks omitted).
Similarly, as the Court explained in its previous MEMORANDUM
OPINION dismissing Rowe’s Amended Complaint on June 13, 2019 (ECF
No. 20), to have standing for injunctive relief, Rowe must allege
facts that establish a “real or immediate threat” that his writings
will be “censored” again. See Lyons, 461 U.S. at 111. Because
Rowe is no longer incarcerated at the facility where the alleged
censorship occurred and the Second Amended Complaint is devoid of
factual allegations that any of the seven Defendants have censored
or will censor his writings at the new facility, the Court holds
that Rowe does not have standing to seek injunctive relief.
Although Rowe filed a letter to the Court on September 25, 2019
(ECF No. 34) (the “Letter”), alleging that he has been subjected

to retaliation because of this action, the Letter and the
allegations and requests contained therein are not properly before
the Court.

First, Rowe is no longer incarcerated at Sussex II-the prison
in which his Essays were allegedly censored. (ECF No. 27 QT 5.)
Second, the Second Amended Complaint does not allege that any of
the Defendants have censored or will censor Rowe’s writings at
Greensville, the prison in which he is currently incarcerated.

(See generally id.) Although Rowe claims that the Defendants “can

 

be assigned to any prison in the state,” (ECF No. 31 at 10), this
allegation “does nothing to establish a real and immediate threat”
and “falls far short of the allegations that would be necessary to
establish a case or controversy between these parties.” See Lyons,
461 U.S. at 105. As the Supreme Court made clear in Lyons, 461
U.S. at 111, to have standing, the plaintiff must allege a
substantial likelihood of future harm. See id. For Lyons
specifically, the Court explained, “[t]hat Lyons may have been
illegally choked by the police . . . does nothing to establish a
real and immediate threat that he would again be stopped for a
traffic violation, or for any other offense, by an officer or
officers who would illegally choke him into unconsciousness
without any provocation or resistance on his part. The additional

allegation in the complaint that the police in Los Angeles

 

6 The Court denied without prejudice the Letter on January 21,
2020. (ECF No. 35.)

10
routinely apply chokeholds in situations where they are not
threatened by the use of deadly force falls far short of the
allegations that would be necessary to establish a case or
controversy between these parties.” Id. at 105. Likewise, Rowe’s
argument that the Defendants hypothetically could be reassigned to
the prison in which he is incarcerated does not show that he is
subject to a real and immediate threat that his writings will be
erroneously censored again.

Moreover, although Rowe alleges in PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ SECOND MOTION TO DISMISS (ECF No. 31) (the “Opposition
Memorandum”) that Ray is now the Warden at Greensville, Rowe did
not include this point in his Second Amended Complaint. “[I]t is
axiomatic that the complaint may not be amended by the briefs in
opposition to a motion to dismiss. To hold otherwise would mean
that a party could unilaterally amend a complaint at will, even
without filing an amendment, and simply by raising a point in a

brief.” Gray v. Wittstadt Title & Escrow Co., No. 4:11-cv-111,

 

2011 WL 6139521, at *2 n.2 (E.D. Va. Nov. 28, 2011) (quoting Morgan

Distrib. Co. v. Unidynamic Corp., 868 F.2d 992, 995 (8th Cir.

 

1989)) (internal quotation marks omitted). Therefore, because
Rowe failed to include this point in his Second Amended Complaint,
the Court will not consider it. Even if the Court were to consider
it, the mere fact that Ray is employed at Greensville is not enough

to show a real and immediate threat that Ray will erroneously

11
censor Rowe’s writings. Indeed, although most pertinent to
analysis under Fed. R. Civ. P. 12(b) (6), Rowe concedes that, “due
to his lack of personal involvement [in the alleged censorship],
Defendant Ray is not liable for any of the conduct herein.” (ECF
No. 31 at 2 n.1.)

Consequently, because the Second Amended Complaint is devoid
of factual allegations that establish Rowe’s standing to seek
injunctive relief against any of the Defendants, the Court will
grant the Motion under Fed. R. Civ. P. 12(b)(1) with respect to
the Second Amended Complaint’s request for injunctive relief.

b. The Court Will Not Grant Declaratory Relief.

“[F]or a district court to have jurisdiction to issue a
declaratory judgment, two conditions must be satisfied. First,
the dispute must be a ‘case or controversy’ within the confines of
Article III of the United States Constitution—-the ‘constitutional’

inquiry.” White v. Nat’l Union Fire Ins., 913 F.2d 165, 167 (4th

 

Cir. 1990). The test for the constitutional inquiry is “whether

the dispute is definite and concrete, touching the legal relations

 

of parties having adverse legal interests.” Id. (quoting Aetna
Life Ins. v. Haworth, 300 U.S. 227, 240-41 (1937)) (internal
quotation marks omitted). Under this inquiry, the “question is

whether the facts alleged, under all the circumstances, show that
there is a substantial controversy, between parties having adverse

legal interests, of sufficient immediacy and reality to warrant

12
the issuance of a declaratory judgment.” Id. at 167-68 (quoting
Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941))
(internal quotation marks omitted).

“Second, the trial court, in its discretion, must be satisfied
that declaratory relief is appropriate-the ‘prudential’ inquiry.”
Id. at 167. In the Fourth Circuit, a declaratory judgment “is
appropriate when the judgment will serve a useful purpose in
clarifying and settling the legal relations in issue, and when it
will terminate and afford relief from the uncertainty, insecurity,
and controversy giving rise to the proceeding.” Centennial Life
Ins. v. Poston, 88 F.3d 255, 256 (4th Cir. 1996) (quoting Aetna

Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937))

 

(internal quotation marks and alteration omitted). However,
courts should not use declaratory judgments to “try a controversy
by piecemeal, or to try particular issues without settling the
entire controversy, or to interfere with an action which has
already been instituted.” Id. at 256-57 (quoting Quarles, 92 F.2d
at 325) (internal quotation marks omitted).

The Second Amended Complaint requests a declaratory judgment
that “the censorship of [the Essays] violated plaintiff’s First
Amendment rights.” (ECF No. 27 at 8 (prayer for relief).)
Additionally, in his Opposition Memorandum, Rowe requests a
declaratory judgment “to ‘declare the rights and other legal

relations of any interested party seeking such declaration,

13
whether or not further relief is or could be sought.’” (ECF No.
31 at 11 (quoting 28 U.S.C. § 2201).) Although there is
undoubtedly a controversy in this case, a declaratory judgment
will not afford any relief from any uncertainty and insecurity
arising from this controversy because, for the reasons stated
below, the Second Amended Complaint fails to state a claim with
respect to the alleged First Amendment violations. Consequently,
because the Court will dismiss the First Amendment claims against
the Defendants and because Rowe’s request for declaratory relief
serves no useful purpose in clarifying and settling the legal
relations between the parties, the Court will not grant the

requested declaratory relief.

c. The Court Will Grant the Motion Pursuant to Rule 12 (b) (6)
for Failure to State a Claim Upon Which Relief Can Be
Granted.

Having considered the Second Amended Complaint, the Motion,
and the supporting, opposing, and reply memoranda, the Court
concludes that the Second Amended Complaint fails to: (1) allege
that Ray and Clarke were personally involved in the alleged
constitutional violation; (2) state a claim against Darden and
Holloway because inmates have no constitutional right to grievance
procedures; (3) state a procedural due process claim or First
Amendment claim against Carpenter, Darden, and Holloway; and (4)

state a First Amendment claim against Birckhead, Carpenter, and

14
Perkerson. For the reasons set forth below, the Motion will be

granted pursuant to Fed. R. Civ. P. 12(b) (6).

1) The Second Amended Complaint Fails to Allege that
Ray and Clarke Were Personally Involved in the
Alleged Constitutional Violation.

Section 1983 of Title 42 of the United States Code provides

that:

Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of
any State or Territory or the District of
Columbia, subjects, or causes to be subjected,
any citizen of the United States or other
person within the jurisdiction thereof to the
deprivation of any rights, privileges, or
immunities secured by the Constitution and
laws, shall be liable to the party injured in
an action at law, suit in equity, or other
proper proceeding for redress

To prove a claim for violation of constitutional rights
through § 1983, a plaintiff must establish that he was “deprived
of a right secured by the Constitution or laws of the United
States, and that the alleged deprivation was committed under color

of state law.” Am. Mfrs. Mut. Ins. v. Sullivan, 526 U.S. 40, 49-

 

50 (1999). For a person to be liable under 42 U.S.C. § 19837 for
violation of a federal constitutional right, “it must be
affirmatively shown that the official charged acted personally in

the deprivation of the plaintiff’s rights. The doctrine of

 

7 Section 1983 is a procedural vehicle for seeking redress for
violations of rights conferred by the U.S. Constitution or federal
statutes. Section 1983 confers no substantive rights.

15
respondeat superior has no application under this section.” Wright
v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (quoting Vinnedge v.
Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)) (emphasis added)
{internal quotation marks omitted). Consequently, in § 1983
actions, government officials “may not be held accountable for the

misdeeds of their agents.” Ashcroft v. Iqbal, 556 U.S. 662, 677

 

(2009). “Because vicarious liability is inapplicable
to... § 1983 suits, a plaintiff must plead that each
Government-official defendant, through the  official’s own
individual actions, has violated the Constitution.” Id. at 676.
In other words, “supervisors and municipalities cannot be liable
under § 1983 without some predicate constitutional injury at the
hands of the individual state officer, at least in suits for

damages.” Waybright v. Frederick Cty., 528 F.3d 199, 203 (4th

 

Cir. 2008) (quoting City of Los Angeles v. Heller, 475 U.S. 796,

 

799 (1986)) (internal quotation marks and alteration omitted).

However, government officials may still be held accountable
for the actions of their subordinates under supervisory liability.
As the Fourth Circuit has made clear:

In order to succeed on a § 1983 claim for
supervisory liability, a plaintiff must show:

(1) that the supervisor had actual or
constructive knowledge that [his or her]
subordinate was engaged in conduct that posed
a pervasive and unreasonable risk of
constitutional injury to citizens like the
plaintiff;

16
(2) that the supervisor’s response to that
knowledge was so inadequate as to _ show

deliberate indifference to or tacit
authorization of the alleged offensive
practices[]; and

(3) that there was an affirmative causal link
between the supervisor’s inaction and the
particular constitutional injury suffered by
the plaintiff.

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (quoting

 

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)) (internal
quotation marks and alteration omitted).

“To satisfy the requirements of the first element, a plaintiff
must show the following: (1) the supervisor’s knowledge of (2)
conduct engaged in by a subordinate (3) where the conduct poses a
pervasive and unreasonable risk of constitutional injury to the
plaintiff.” Shaw, 13 F.3d at 799. With respect to the second
element, a “plaintiff may establish deliberate indifference by
demonstrating a supervisor’s continued inaction in the face of
documented widespread abuses.” Id. (quoting Slakan v. Porter, 737
F.2d 368, 373 (4th Cir. 1984)}) (internal quotation marks omitted).
Lastly, as to the third element, a plaintiff may establish
Causation by showing an “affirmative causal link between the
supervisor’s inaction and the harm suffered by the plaintiff.”
Id. (quoting Slakan, 737 F.2d at 376) (internal quotation marks
omitted). And, of course, a viable complaint asserting supervisory

liability must allege facts plausibly supporting each element of

17
the asserted claim. As set forth above, under Fed. R. Civ. P.
12(b) (6), the Court must accept the factual allegations of the
Second Amended Complaint as true, and these factual allegations
must state a “plausible” claim to relief. See, e.g., Rockville

Cars, LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018).

 

A. Defendant Ray

Rowe “concedes that, due to his lack of personal involvement,
Defendant Ray is not liable for any of the conduct herein.” (ECF
No. 31 at 2 n.1.) Thus, the Motion will be granted with respect
to Ray.

However, even without this concession, the Court would have
granted the Motion with respect to Ray. Rowe alleges in the Second
Amended Complaint that Ray issued a “mail cover” at Carpenter’s
request. (ECF No. 27 9 24.) The allegation that Ray permitted
Carpenter to review Rowe’s correspondence, assumed to be true under
Rule 12(b) (6), is not sufficient to show (1) that Ray “had actual
or constructive knowledge that [Carpenter] was engaged in conduct
that posed a pervasive and unreasonable risk of constitutional
injury to citizens like [Rowe]; (2) that [Ray’s] response to that
knowledge was so inadequate as to show deliberate indifference to
or tacit authorization of the alleged offensive practices[]; and
(3) that there was an affirmative causal link between [Ray’s]
inaction and the particular constitutional injury suffered by

[Rowe].” Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014)

 

18
(quoting Shaw, 13 F.3d at 799) (internal quotation marks and
alteration omitted). Rowe’s allegation is insufficient in part
because Rowe has failed to show that he suffered a constitutional
injury when Ray granted Carpenter’s request for a mail cover.
Indeed, “inmates’ outgoing mail may be opened and inspected by
prison officials because otherwise, a prison official would never
know that a letter contained the very type of material that could

rightfully be censored.” Matherly v. Andrews, 859 F.3d 264, 281

 

(4th Cir. 2017) (quoting Altizer v. Deeds, 191 F.3d 540, 548 (4th
Cir. 1999)) (internal quotation marks and alterations omitted).
Therefore, Carpenter’s request for authorization to open Rowe’s
outgoing correspondence was not in itself a constitutional injury,
and Ray’s granting of that request similarly did not violate Rowe’s
constitutional rights. For this additional reason, the Motion
with respect to Ray will be granted. The claims against Ray were
so obviously deficient that counsel should never have made them.
B. Defendant Clarke

Although Rowe amended the Amended Complaint after the Court
issued its previous MEMORANDUM OPINION (ECF No. 20) dismissing the
claims against several of the Defendants, the Second Amended
Complaint remains utterly devoid of any factual allegations
against Clarke. The name “Clarke” appears three times in the
Second Amended Complaint: (1) Clarke is listed in the header of

the Second Amended Complaint as a defendant, (ECF No. 27 at 1);

19
(2) the Second Amended Complaint lists Clarke in its “PARTIES”
section and states his occupation, (id. 1 6); and (3) Rowe requests
a “[p]reliminary and permanent injunction requiring that
facilities under the control and direction of Defendant Clarke not
censor plaintiff's outgoing correspondence unless that
correspondence poses a threat to the security or order of the
prison,” (id. at 8 (prayer for relief)). These three fleeting
references to Clarke are not sufficient to establish Clarke's
involvement in the alleged constitutional violation.

Similarly, Rowe’s conclusory statement that “Defendant Clarke
is also a proper person to enjoin from allowing censorship of
materials that do not pose a security risk as he is the person
with system wide authority” is also not sufficient to establish
Clarke’s personal involvement. (ECF No. 31 at 11.) First, as
discussed above, plaintiffs cannot amend their complaints “simply
by raising a point ina brief.” Gray v. Wittstadt Title & Escrow
Co., No. 4:11l-cv-111, 2011 WL 6139521, at *2 n.2 (E.D. Va. Nov.
28, 2011) (quoting Morgan Distrib. Co. v. Unidynamic Corp., 868
F.2d 992, 995 (8th Cir. 1989)) (internal quotation marks omitted).
Consequently, even if Rowe’s statement that Clarke should be
enjoined constituted a factual allegation, it cannot save the
Second Amended Complaint’s failure to include such allegations
against Clarke. Second, like the few references to Clarke in the

Second Amended Complaint, Rowe’s claim that Clarke should be

20
enjoined does not establish that Clarke was personally involved in
the alleged constitutional violation. Consequently, because there
are no factual allegations against Clarke, there is no plausible
claim for relief stated against him. As was true with the claims
against Ray, the claims against Clarke were void of legal merit
and should never have been made.
2) The Second Amended Complaint Fails to State a
Claim Against Darden and Holloway Because Inmates

Have No Constitutional Right to Grievance
Procedures.

The Second Amended Complaint also fails to state a claim
against Darden and Holloway. “[I]nmates have no constitutional
entitlement or due process interest in access to a grievance
procedure. An inmate thus cannot bring a § 1983 claim alleging
denial of a specific grievance process ... .” Booker v. S.C.
Dep’t_of Corr., 855 F.3d 533, 541 (4th Cir. 2017); see also Adams
v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he Constitution
creates no entitlement to grievance procedures or access to any
such procedure voluntarily established by a state.”);. Doans v.
Rice, No. 87-7244, 1987 WL 38813, at *1 (4th Cir. Oct. 15, 1987)
(“Because inmate grievance procedures are not constitutionally
required in state prison systems, the failure to follow grievance
procedures does not give rise to a § 1983 claim.”}. Moreover, the
“failure of a prison official to follow prison procedures does

not, standing alone, amount to a constitutional violation.” Morant

21
v. Vaughn, No. 2:08-cv-155, 2009 WL 6651941, at *6 (E.D. Va. Jan.
8, 2009). Similarly, “a superior’s after-the-fact denial of a
grievance falls [far] short of establishing § 1983 liability.”

Henderson v. Clarke, No. 3:12-cv-904, 2015 WL 846686, at *3 n.7

 

(E.D. Va. Feb. 24, 2015) (quoting DePaola v. Ray, No. 7:12-cv-139,
2013 WL 4451236, at *8 (W.D. Va. July 22, 2013)) (internal
quotation marks omitted).

The only allegations against Darden and Holloway are that
both defendants found Rowe’s grievance to be “unfounded” and failed
to explain why they rejected his grievance. (ECF No. 27 QW 34-
36, 40.) Yet, as the Defendants point out, the mere act of denying
a prison grievance does not establish a constitutional violation
or a § 1983 claim. See, e.g., Booker v. S.C. Dep’t of Corr., 855
F.3d 533, 541 (4th Cir. 2017). Indeed, even Darden’s alleged
violation of prison procedures (by not explaining why he rejected
the grievance, (ECF No. 27 @ 34)) is not sufficient to establish
a constitutional violation. See Morant, 2009 WL 6651941, at *6,

Moreover, as the Court explained above and in the previous
MEMORANDUM OPINION (ECF No. 20 at 9), it is possible in some cases
for officials not directly involved in the alleged constitutional
violation to be put on sufficient notice of the violation that
their failure to act can lead to a claim under § 1983. See Vance
v. Peters, 97 F.3d 987, 992-94 (7th Cir. 1996). However, the

Second Amended Complaint fails to allege any facts indicating that

22
either Darden or Holloway were put on notice of an alleged First
Amendment violation or that they somehow participated in it.
Instead, the Second Amended Complaint merely alleges that Darden
and Holloway denied Rowe’s grievance. Consequently, the Second
Amended Complaint has not set forth sufficient factual allegations
to establish a plausible claim for relief against Darden and
Holloway. Again, these claims never should have been made because
there is no legal foundation for them.

3) The Second Amended Complaint Fails to State a

Procedural Due Process Claim and First Amendment
Claim Against Carpenter, Darden, and Holloway.

“(I]t is well established that a prison rule that impinges on
an inmate’s constitutional rights is valid if it is reasonably
related to legitimate penological interests.” Altizer v. Deeds,
191 F.3d 540, 547 (4th Cir. 1999) (quoting Turner v. Safley, 482
U.S. 78, 89 (1987) ) (internal quotation marks omitted).
Consequently, the “decision to censor or withhold delivery of a
particular letter must be accompanied by minimum procedural

safeguards.” Procunier v. Martinez, 416 U.S. 396, 417 (1974),

 

overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401

 

(1989). These minimum procedural safeguards include “notice to
the inmate, the opportunity for the letter’s author (inmate or
otherwise) to protest, and review by someone other than the initial

decision-maker.” Montcalm Pub. Corp. v. Beck, 80 F.3d 105, 108

 

(4th Cir. 1996).

23
The Second Amended Complaint does not allege that Rowe was
denied these minimum procedural safeguards. Indeed, the Second
Amended Complaint never so much as even mentions the word “notice,”
let alone allege that Rowe was denied notice. (See generally ECF
No. 27.) Moreover, Rowe clearly had the opportunity to protest
the decision to withhold his correspondence, given that he both
filed an Informal Complaint and a Regular Grievance and also
appealed from Darden’s decision rejecting Rowe’s Regular
Grievance, (Id. WI 29-32.) Lastly, Rowe’s complaints were
reviewed by, at least, Darden and Holloway, both of whom were not
alleged to be the initial decisionmakers. The Second Amended
Complaint thus not only fails to state a procedural due process
claim against Carpenter, Darden, and Holloway, but also makes clear
that Rowe was not denied the requisite minimum procedural
safeguards to which he was entitled.

Furthermore, with respect to the allegations Rowe raised in
his Opposition Memorandum concerning Carpenter, Darden, and
Holloway’s responses, these allegations are also not sufficient to
state a claim. More specifically, Rowe alleges that Carpenter,
Darden, and Holloway “deprived [Rowe] of his rights protected by
the First and Fourteenth Amendments to know the reason for the
rejection of his essays thereby depriving him of a reasonable
opportunity to protest that decision... .” (ECF No. 31 at 8

(internal case formatting altered).) However, as explained above,

24
Rowe was not denied any of the requisite minimum procedural
safeguards due to him. Moreover, “there is no liability under
§ 1983 for a prison administrator’s response to a grievance or

appeal.” Cannon v. Armor Corr. Health Servs., No. 1:18-cv-202,

 

2019 WL 1646391, at *7 (E.D. Va. Apr. 15, 2019) (quoting Brown v.

Va. Dep’t of Corr., No. 6:07-cv-33, 2009 WL 87459, at *13 (W.D.

 

Va. Jan. 9, 2009)). According to the Second Amended Complaint,
all three defendants’ responses to the Informal Complaint or
Regular Grievance mentioned that there were concerns based on
-“legitimate facility interests of order and security,” that there
were no policy violations, or that the grievance was. unfounded.
(ECF No. 27 4 31, 34, 36 (internal quotation marks omitted) .)
Although these responses do not explain how Rowe’s essays
implicated these concerns, Carpenter, Darden, and Holloway cannot
be held liable for these responses, especially given that Rowe is
not entitled to a detailed explanation under the minimum procedural
safeguards. Therefore, the Second Amended Complaint fails to state
a claim that Carpenter, Darden, and Holloway violated Rowe’s due
process or First Amendment rights.

4) The Second Amended Complaint Fails to State First

Amendment Claims Against Birckhead, Carpenter,
and Perkerson.

A “prison inmate retains those First Amendment rights that
are not inconsistent with his status as a prisoner or with the

legitimate penological objectives of the corrections systems.”

25
Pell v. Procunier, 417 U.S. 817, 822 (1974). As the Supreme Court

 

explained:
[C]ensorship of prisoner mail is justified if
the following criteria are met. First, the
regulation or practice in question must
further an important or substantial
governmental interest unrelated to the
suppression of expression. Prison officials

may not censor inmate correspondence simply to
eliminate unflattering or unwelcome opinions
or factually inaccurate statements. Rather,
they must show that a regulation authorizing
Mail censorship furthers one or more of the
substantial governmental interests of
security, order, and rehabilitation. Second,
the limitation of First Amendment freedoms
must be no greater than is necessary or
essential to the protection of the particular
governmental interest involved.

Procunier v. Martinez, 416 U.S. 396, 413-14 (1974), overruled on

 

other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989).

 

A. Defendant Birckhead

The Second Amended Complaint alleges that Birckhead “directed
that [Rowe’s essay, ‘Life at Sussex 2 State Prison is a Potemkin
Prison,’] be censored.” {ECF No. 27 4 26.) As the Court explained
in its previous MEMORANDUM OPINION, Rowe’s “use of [the] term
[ ‘censor’ or ‘censorship’] is a legal conclusion, which the Court
need not take as true under Rule 12(b)(6).”% (ECF No. 20 at 8n.7.)
Yet, the Second Amended Complaint only claims that Birckhead
“directed that [Rowe’s essay] be censored.” (ECF No. 27 { 26.)
Because this allegation is merely a legal conclusion, the Second

Amended Complaint fails the requirements of Ashcroft v. Iqbal, 556

 

26
U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544

 

(2007), and it fails to state a claim against Birckhead.
B. Defendants Carpenter and Perkerson

Although the Second Amended Complaint contains several
references to Carpenter and Perkerson, these references are not
sufficient to state a claim. It is settled that “{p]rison
officials may not censor inmate correspondence simply to eliminate
unflattering or unwelcome opinions or factually inaccurate
statements.” Martinez, 416 U.S. at 413. However, the Second
Amended Complaint’s allegation that Carpenter “acknowledged that
the criticism of the institution in [Rowe’s first] essay was also
of concern to her,” (ECF No. 27 9 27), is not sufficient to state
a claim for relief because the Second Amended Complaint alleges
that Birckhead, not Carpenter, was responsible for the alleged
censorship. Indeed, the Second Amended Complaint only alleges
that Carpenter and Perkerson “believ[ed] [Rowe’s first essay]
should be censored” and “brought the essay to the attention of
Defendant Birckhead,” not that they themselves prevented the essay
from being transmitted. (Id. 7 26.) Furthermore, with respect to
Rowe’s second essay, the Second Amended Complaint alleges that,
“fo]Jn information and belief, this censorship was accomplished by
either Defendant Carpenter or Defendant Perkerson... .” (Id.
q 38.) Similar to the allegation against Birckhead, this

allegation is nothing more than a legal conclusion. Consequently,

27
the Second Amended Complaint fails to state a claim against both
Carpenter and Perkerson.§8
CONCLUSION
For the reasons set forth above, the Defendants’ MOTION TO

DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF No. 29) will be

granted.

It is so ORDERED.

yor EF

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: January 27 2020

 

8 Rowe’s arguments concerning whether Carpenter, Darden, and
Holloway violated his due process and First Amendment rights by
inadequately responding to his Informal Complaint and Regular
Grievance are addressed supra in Section (b) (3): The Second Amended
Complaint Fails to State a Procedural Due Process Claim and First
Amendment Claim Against Carpenter, Darden, and Holloway.

28
